                                          Case 4:18-cv-03695-YGR Document 71 Filed 05/12/20 Page 1 of 1




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    CURTIS HARPER,                                       CASE NO. 18-cv-03695-YGR
                                   6                  Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   7            vs.

                                   8    COUNTY OF MONTEREY, ET AL.,
                                   9                  Defendants.

                                  10          Plaintiff Curtis Harper is hereby ORDERED TO SHOW CAUSE why the third and sixth
                                  11   causes of action in the first amended complaint (Dkt. No 64, ¶¶ 61-78, 117-130), as brought
                                  12   against defendants County of Monterey and Sheriff Deputies Christopher St. Clair, Gerald Arreola,
Northern District of California
 United States District Court




                                  13   and Reanna Lilga, should not be dismissed for failure to prosecute in light of plaintiff’s failure to

                                  14   file either an opposition to defendants’ motion to dismiss or a notice that plaintiff does not oppose
                                  15   dismissal by March 27, 2020, as required by Civil Local Rule 7-3. (Dkt. No. 67.)
                                  16          A compliance hearing shall be held on the Court’s 9:01 a.m. calendar on Friday, May 29,

                                  17   2020, in Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland,

                                  18   California. No later than five (5) business days prior to the date of the compliance hearing,

                                  19   plaintiff shall file an opposition to the motion to dismiss or a statement of non-opposition. The

                                  20   Court does not expect the parties to appear on the compliance hearing date, but rather, it is

                                  21   scheduled to remind the Court of plaintiff’s deadline to file. If compliance is complete, the

                                  22   compliance hearing will be taken off calendar. Failure to timely file a response will result in
                                       dismissal of this lawsuit for failure to prosecute. Any reply to plaintiff’s response must be filed
                                  23
                                       not more than seven (7) days thereafter.
                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: May 12, 2020
                                  27
                                                                                                  YVONNE GONZALEZ ROGERS
                                  28                                                         UNITED STATES DISTRICT COURT JUDGE
